Citation Nr: 1100065	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-14 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin condition, 
including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1968.  
He had service in the Vietnam War and received the Vietnam 
Service Medal with 4 Bronze Stars, the Republic of Vietnam 
Campaign Medal with 1960 Device, and the Republic of Vietnam 
Meritorious Unit Citation, Gallantry Cross Medal Color with Palm, 
among other medals.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in September 2010.  A 
transcript of the hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss, 
tinnitus, and a skin condition, including as secondary to 
exposure to Agent Orange.  During his hearing before the Board, 
the Veteran testified that he would be seeing his audiologist in 
November 2010 for a follow-up appointment.  He also indicated 
that he was treated in the 1980s at Lakeside for a skin condition 
and mental health concerns.  These records have not been obtained 
and associated with the claims file and because these records may 
pertain to both of the Veteran's claims, the Board finds that 
attempts to obtain the records must be made.  38 C.F.R. § 
3.159(c)(1)(2) (2010).  Similarly, the Veteran also recalled 
being treated by VA at Great Lakes in about 1968.  Hearing 
transcript, page 8.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since April 
2008 and associate them with the claims file.

2.  Obtain VA treatment reports from Lakeside 
from 1980 to the present as well as from 
Great Lakes from 1968.  If no records are 
available, that fact must be noted in the 
record.  As applicable, contact the Veteran 
for completion of Authorization for Consent 
to Release Information forms, VA Forms 21-
4142, so that treatment records from any 
other treating providers not already of 
record can be obtained.  

3.  Thereafter, undertake any other 
development deemed necessary, to include 
arranging for examinations.

4.  Thereafter, adjudicate the Veteran's 
claims.  If the benefits sought on appeal are 
not granted, issue the Veteran and his 
representative a supplemental statement of 
the case and provide the Veteran an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


